DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed February 18, 2022 has been entered. Claims 1-20 remain pending in the application. Claims 1, 3-6, 8, 14, and 15 are noted as currently amended and claims 16-20 are noted as newly added.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regards to claims 19 and 20, the claims recite the limitation “tune parameters in a programmed routine of the robot according to the command data”. This limitation is interpreted as a computer-implemented functional claim limitation (see MPEP 2161.01) and requires the specification to provide sufficient disclosure of the hardware and software (algorithm) such that one skilled in the art can reasonably conclude that the inventors had possession of the claimed invention at the time of filing. With regards to the hardware components, figure 30 and paragraphs 0217-0223 of the instant application sufficiently describe the hardware components and structure needed to perform the computer implemented functional limitations. With regards to the software/algorithm that performs the function, the instant application is silent to the functional limitation beyond paragraph 0211 which merely states the limitation in a generic, general sense. Paragraph 0211 states the simulator performs an evaluation using AI to “self-learn” and tune the parameters to improve the results. This general disclosure does not provide sufficient software/algorithm for one skilled in the art to understand how the inventors are performing the functional limitation and executing the function. As such, one skilled in the art could not reasonably conclude that the inventors had possession of the claimed invention at the time of filing, and the claims are rejected under 35 U.S.C. 112(a).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “tune parameters” in claims 19-20 is a subjective term which renders the claim indefinite. The term “tune parameters” is not defined by the claim, the specification does not provide a standard for the term, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In paragraph 0211 of the instant application, the limitation of tune parameters is stated as being performed by an artificial intelligence system in order to improve evaluation results, however, the specification and claim do not give a degree or standard for what “improved results” entails. Further, the claim merely states the parameters are tuned according to the command data, but per paragraph 0204, command data can, for instance, merely be “opening or closing communication channels” which does not explain or describe in any manner a parameter or tuning of the parameter and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SE-531104-C2 (“Pretlove”).
Concerning claim 1, Pretlove discloses A system to simulate a robotic application (translation p. 3 (“, the object is achieved by the method initially defined which comprises: obtaining information about the position of the waypoints in relation to the object, storing the information about the position of the waypoints, simulating the robot path based on the obtained information about the waypoints and a model of the robot, generating a graphical representation of the robot path based on the simulated robot path and display of a view comprising the object and said graphical representation of the robot path projected on the object.”)), the system comprising: 
a robot (translation p. 8 (“A robot path simulator 18 simulates the actual robot path based on the list of waypoints and process information generated by the point generator 15. The robot path simulator includes a model of the robot and the robot's control system. The robot path simulator generates the actual robot path based on the waypoints, process information and the model of the robot and the robot control system. The generated robot path is used both for visualizing the robot movements in real time, i.e. as a function of time, and for visualizing a track of the actual robot path. Input data to the robot path simulator is the sequence of waypoints from the point generator and robot configuration data.”));
an image sensor configured to capture images of a physical simulation workpiece and a physical simulation implement manipulated by the robot during a simulated operation (translation p. 6 (“The camera provides either an analog or a digital video signal, which is transmitted to a computer 10 containing a processor. The processor of the computer 10 is used to run the image recognition algorithms for determining the position and orientation of the pointing device 1 in relation to the object, to run algorithms which generate a graphical representation of waypoints designated by the operator, to combine the generated graphics over the waypoints with the image provided by the camera to provide a composite augmented reality image and to run the simulation of the robot path and the result of the process”), p. 9 (“The system comprises an object tracking unit 24, which provides information about the positional relationship between the object and the display means 12. This information is input to the recording unit 25. Preferably, the object tracking is based on the same tracking method as the waypoint tracking unit and uses the same tracking device. In this embodiment, the object tracking is based on image recognition of the image received from the camera unit 8.”)); and 
a simulator (translation p. 8 (“A robot path simulator 18 simulates the actual robot path based on the list of waypoints and process information generated by the point generator 15.”))  configured to: 
calculate a simulated result based on the captured images and based on communications output by the robot (translation p. 3 (“storing the information about the position of the waypoints, simulating the robot path based on the obtained information about the waypoints and a model of the robot”), translation p. 6 (“The camera provides either an analog or a digital video signal, which is transmitted to a computer 10 containing a processor. The processor of the computer 10 is used to run the image recognition algorithms for determining the position and orientation of the pointing device 1 in relation to the object, to run algorithms which generate a graphical representation of waypoints designated by the operator, to combine the generated graphics over the waypoints with the image provided by the camera to provide a composite augmented reality image and to run the simulation of the robot path and the result of the process”), translation p. 8 (“A robot path simulator 18 simulates the actual robot path based on the list of waypoints and process information generated by the point generator 15. The robot path simulator includes a model of the robot and the robot's control system. The robot path simulator generates the actual robot path based on the waypoints, process information and the model of the robot and the robot control system. The generated robot path is used both for visualizing the robot movements in real time, i.e. as a function of time, and for visualizing a track of the actual robot path. Input data to the robot path simulator is the sequence of waypoints from the point generator and robot configuration data.”), p. 7 (“The pointing device 1 comprises a number of interaction means, such as pushbuttons, which are adapted for interaction between the operator and the system. One of the interaction means comprises an activating means which upon activation generates a registration signal for registering the point as a waypoint. A second interaction means is used to indicate whether the treatment should be on or off between the waypoints. If, for example, the process is painting, the interaction means indicates whether the painting is on or off.”), p. 7 (“input data to the tracking unit 14 is video signals from the camera unit 8 and information from the activating means of the pointing device 1, such as a registration signal and process-related information.”), p. 9 (“Input to the recording unit 25 is the graphical representation from the graphics generator 23, video signals from the camera unit 8 and the position of the display device from the object tracking unit 24.”)); and 
output a visual representation of the simulated result (translation p. 8 (“Output from the robot path simulator is the actual robot path including the position and orientation of the tool.”), translation p. 4 (“In the painting example, the result of the painting is displayed on the surface of the object. The method visualizes the result of the programming process for the operator without the need to run the robot program or start the process. Preferably, it is possible for the operator to choose between visualizing the robot path, the result of the process or both the robot path and the result of the process simultaneously”));
wherein the robot and the simulator are configured to mutually exchange command data (translation p. 8, paragraph 1 (“A robot path simulator 18 simulates the actual robot path based on the list of waypoints and process information generated by the point generator 15. The robot path simulator includes a model of the robot and the robot's control system. The robot path simulator generates the actual robot path based on the waypoints, process information and the model of the robot and the robot control system. The generated robot path is used both for visualizing the robot movements in real time, i.e. as a function of time, and for visualizing a track of the actual robot path. Input data to the robot path simulator is the sequence of waypoints from the point generator and robot configuration data. Output from the robot path simulator is the actual robot path including the position and orientation of the tool.”) “mutually exchange command data” is interpreted as two way communication between the robot and simulator (per paragraph 0204 of the instant application, this can include “transmitting status information” and “exchanging data”), the quoted passage from Pretlove teaches the simulator receives inputs from the robot (robot configuration data) and outputs to the robot the robot path that the robot will take, so inversely the robot is outputting the configuration data and inputting the robot path which is two way communication and therefore “mutually exchanging command data”).
Concerning claim 11, Pretlove discloses The system as defined in claim 1, wherein the simulated operation comprises a simulated welding operation (translation p. 8 (“The process simulator uses a model of the process to be simulated. The process simulator can include more than one process model. It may, for example, include a model for a painting process, a model for a milling application and a model for a welding application.”)).
Concerning claim 12, Pretlove discloses The system as defined in claim 1, wherein the simulated operation comprises a simulated joining operation (translation p. 8 (“The process simulator uses a model of the process to be simulated. The process simulator can include more than one process model. It may, for example, include a model for a painting process, a model for a milling application and a model for a welding application.”)).
Concerning claim 13, Pretlove discloses The system as defined in claim 1, wherein the simulated operation comprises a simulated spray painting operation (translation p. 8 (“The process simulator can include more than one process model. It may, for example, include a model for a painting process”), translation p. 4 (“If the process is painting, for example, a virtual spray gun is displayed that moves along the robot path and performs the painting procedure and the paint 531 104 applied to the object is displayed.”)).
Concerning claim 14, Pretlove discloses A method to simulate a robotic application (translation p. 3 (“, the object is achieved by the method initially defined which comprises: obtaining information about the position of the waypoints in relation to the object, storing the information about the position of the waypoints, simulating the robot path based on the obtained information about the waypoints and a model of the robot, generating a graphical representation of the robot path based on the simulated robot path and display of a view comprising the object and said graphical representation of the robot path projected on the object.”)), the method comprising: 
capturing, with one or more image sensors, images of a physical simulation workpiece and a physical simulation welding torch manipulated by a robot during a simulated operation (translation p. 6 (“The camera provides either an analog or a digital video signal, which is transmitted to a computer 10 containing a processor. The processor of the computer 10 is used to run the image recognition algorithms for determining the position and orientation of the pointing device 1 in relation to the object, to run algorithms which generate a graphical representation of waypoints designated by the operator, to combine the generated graphics over the waypoints with the image provided by the camera to provide a composite augmented reality image and to run the simulation of the robot path and the result of the process”), p. 9 (“The system comprises an object tracking unit 24, which provides information about the positional relationship between the object and the display means 12. This information is input to the recording unit 25. Preferably, the object tracking is based on the same tracking method as the waypoint tracking unit and uses the same tracking device. In this embodiment, the object tracking is based on image recognition of the image received from the camera unit 8.”), translation p. 8 (“The process simulator uses a model of the process to be simulated. The process simulator can include more than one process model. It may, for example, include a model for a painting process, a model for a milling application and a model for a welding application.”)); 
calculating, with a processor, a simulated result based on the captured images and based on communications output by the robot (translation p. 3 (“storing the information about the position of the waypoints, simulating the robot path based on the obtained information about the waypoints and a model of the robot”), translation p. 6 (“The camera provides either an analog or a digital video signal, which is transmitted to a computer 10 containing a processor. The processor of the computer 10 is used to run the image recognition algorithms for determining the position and orientation of the pointing device 1 in relation to the object, to run algorithms which generate a graphical representation of waypoints designated by the operator, to combine the generated graphics over the waypoints with the image provided by the camera to provide a composite augmented reality image and to run the simulation of the robot path and the result of the process”) translation p. 8(“A robot path simulator 18 simulates the actual robot path based on the list of waypoints and process information generated by the point generator 15. The robot path simulator includes a model of the robot and the robot's control system. The robot path simulator generates the actual robot path based on the waypoints, process information and the model of the robot and the robot control system. The generated robot path is used both for visualizing the robot movements in real time, i.e. as a function of time, and for visualizing a track of the actual robot path. Input data to the robot path simulator is the sequence of waypoints from the point generator and robot configuration data.”), p. 7 (“input data to the tracking unit 14 is video signals from the camera unit 8 and information from the activating means of the pointing device 1, such as a registration signal and process-related information.”), p. 9 (“Input to the recording unit 25 is the graphical representation from the graphics generator 23, video signals from the camera unit 8 and the position of the display device from the object tracking unit 24.”), p. 7 (“The pointing device 1 comprises a number of interaction means, such as pushbuttons, which are adapted for interaction between the operator and the system. One of the interaction means comprises an activating means which upon activation generates a registration signal for registering the point as a waypoint. A second interaction means is used to indicate whether the treatment should be on or off between the waypoints. If, for example, the process is painting, the interaction means indicates whether the painting is on or off. The system is provided with a third interaction means for entering information related to the process in the system”));
outputting a visual representation of the simulated result (translation p. 8 (“Output from the robot path simulator is the actual robot path including the position and orientation of the tool.”), translation p. 4 (“In the painting example, the result of the painting is displayed on the surface of the object. The method visualizes the result of the programming process for the operator without the need to run the robot program or start the process. Preferably, it is possible for the operator to choose between visualizing the robot path, the result of the process or both the robot path and the result of the process simultaneously”)); and 
mutually exchanging command data between the robot and the processor (translation p. 8, paragraph 1 (“A robot path simulator 18 simulates the actual robot path based on the list of waypoints and process information generated by the point generator 15. The robot path simulator includes a model of the robot and the robot's control system. The robot path simulator generates the actual robot path based on the waypoints, process information and the model of the robot and the robot control system. The generated robot path is used both for visualizing the robot movements in real time, i.e. as a function of time, and for visualizing a track of the actual robot path. Input data to the robot path simulator is the sequence of waypoints from the point generator and robot configuration data. Output from the robot path simulator is the actual robot path including the position and orientation of the tool.”) “mutually exchanging command data” is interpreted as two way communication between the robot and processor (simulator) (per paragraph 0204 of the instant application, this can include “transmitting status information” and “exchanging data”), the quoted passage from Pretlove teaches the simulator (processor) receives inputs from the robot (robot configuration data) and outputs to the robot the robot path that the robot will take, so inversely the robot is outputting the configuration data and inputting the robot path which is two way communication and therefore “mutually exchanging command data”).
Concerning claim 15, Pretlove discloses A system to simulate a robotic application (translation p. 3 (“, the object is achieved by the method initially defined which comprises: obtaining information about the position of the waypoints in relation to the object, storing the information about the position of the waypoints, simulating the robot path based on the obtained information about the waypoints and a model of the robot, generating a graphical representation of the robot path based on the simulated robot path and display of a view comprising the object and said graphical representation of the robot path projected on the object.”)), the system comprising: 
a robot (translation p. 8 (“A robot path simulator 18 simulates the actual robot path based on the list of waypoints and process information generated by the point generator 15. The robot path simulator includes a model of the robot and the robot's control system. The robot path simulator generates the actual robot path based on the waypoints, process information and the model of the robot and the robot control system. The generated robot path is used both for visualizing the robot movements in real time, i.e. as a function of time, and for visualizing a track of the actual robot path. Input data to the robot path simulator is the sequence of waypoints from the point generator and robot configuration data.”));
an image sensor configured to capture images of a physical simulation workpiece and a physical simulation implement manipulated by the robot during a simulated operation (translation p. 6 (“The camera provides either an analog or a digital video signal, which is transmitted to a computer 10 containing a processor. The processor of the computer 10 is used to run the image recognition algorithms for determining the position and orientation of the pointing device 1 in relation to the object, to run algorithms which generate a graphical representation of waypoints designated by the operator, to combine the generated graphics over the waypoints with the image provided by the camera to provide a composite augmented reality image and to run the simulation of the robot path and the result of the process”), p. 9 (“The system comprises an object tracking unit 24, which provides information about the positional relationship between the object and the display means 12. This information is input to the recording unit 25. Preferably, the object tracking is based on the same tracking method as the waypoint tracking unit and uses the same tracking device. In this embodiment, the object tracking is based on image recognition of the image received from the camera unit 8.”)); 
a simulator (translation p. 8 (“A robot path simulator 18 simulates the actual robot path based on the list of waypoints and process information generated by the point generator 15.”)) configured to: 
calculate a simulated result based on the captured images and based on communications output by the robot (translation p. 3 (“storing the information about the position of the waypoints, simulating the robot path based on the obtained information about the waypoints and a model of the robot”), translation p. 6 (“The camera provides either an analog or a digital video signal, which is transmitted to a computer 10 containing a processor. The processor of the computer 10 is used to run the image recognition algorithms for determining the position and orientation of the pointing device 1 in relation to the object, to run algorithms which generate a graphical representation of waypoints designated by the operator, to combine the generated graphics over the waypoints with the image provided by the camera to provide a composite augmented reality image and to run the simulation of the robot path and the result of the process”) translation p. 8(“A robot path simulator 18 simulates the actual robot path based on the list of waypoints and process information generated by the point generator 15. The robot path simulator includes a model of the robot and the robot's control system. The robot path simulator generates the actual robot path based on the waypoints, process information and the model of the robot and the robot control system. The generated robot path is used both for visualizing the robot movements in real time, i.e. as a function of time, and for visualizing a track of the actual robot path. Input data to the robot path simulator is the sequence of waypoints from the point generator and robot configuration data.”), p. 7 (“input data to the tracking unit 14 is video signals from the camera unit 8 and information from the activating means of the pointing device 1, such as a registration signal and process-related information.”), p. 9 (“Input to the recording unit 25 is the graphical representation from the graphics generator 23, video signals from the camera unit 8 and the position of the display device from the object tracking unit 24.”), p. 7 (“The pointing device 1 comprises a number of interaction means, such as pushbuttons, which are adapted for interaction between the operator and the system. One of the interaction means comprises an activating means which upon activation generates a registration signal for registering the point as a waypoint. A second interaction means is used to indicate whether the treatment should be on or off between the waypoints. If, for example, the process is painting, the interaction means indicates whether the painting is on or off. The system is provided with a third interaction means for entering information related to the process in the system”)); and 
transmit the simulated result (translation p. 6 (“The processor of the computer 10 is used to run the image recognition algorithms for determining the position and orientation of the pointing device 1 in relation to the object, … to provide a composite augmented reality image and to run the simulation of the robot path and the result of the process. The system further includes a graphical display means 12 on which computer generated graphics are displayed to the operator.”), p. 3-4 (“According to a further embodiment of the invention, the method comprises obtaining information about the position of a display means in relation to the object and displaying said view depending on the position of the display means in relation to the object. Preferably, the orientation of the display means is also retrieved and said view is displayed depending on the position and orientation of the display means. Thus, the view displayed on the display means depends on its position and orientation in relation to the object. The operator can thus walk around the real object and see the result of what he has learned on the real object from different points of view.”), p. 7 (“The computer-generated information is then recorded with the camera image before being displayed to the operator. In another embodiment, the display means is, for example, a hand-operated screen, such as a screen of a personal digital computer (PDA) type PDA, or a screen of a laptop. In the case of a PDA, the operator holds the PDA in his hand while programming and the outcome of the programming will be visualized 531 104 on the PDA screen. The display could either provide a simple view or a stereoscopic representation of the graphics.”)); and 
a computing device configured to: 
receive the simulated result (translation p. 6 (“The processor of the computer 10 is used … to provide a composite augmented reality image and to run the simulation of the robot path and the result of the process. The system further includes a graphical display means 12 on which computer generated graphics are displayed to the operator. … In this embodiment, the operator carries a head-mounted unit comprising a head-mounted graphic display means 12 with the camera attached to the display means.”), p. 3-4 (“According to a further embodiment of the invention, the method comprises obtaining information about the position of a display means in relation to the object and displaying said view depending on the position of the display means in relation to the object. Preferably, the orientation of the display means is also retrieved and said view is displayed depending on the position and orientation of the display means. Thus, the view displayed on the display means depends on its position and orientation in relation to the object. The operator can thus walk around the real object and see the result of what he has learned on the real object from different points of view.”), p. 7 (“The computer-generated information is then recorded with the camera image before being displayed to the operator. In another embodiment, the display means is, for example, a hand-operated screen, such as a screen of a personal digital computer (PDA) type PDA, or a screen of a laptop. In the case of a PDA, the operator holds the PDA in his hand while programming and the outcome of the programming will be visualized 531 104 on the PDA screen. The display could either provide a simple view or a stereoscopic representation of the graphics.”)); and 
generate a visualization of the simulated result using at least one of the images captured by the image sensor or second images captured by the computing device (translation p. 6 (“The processor of the computer 10 is used … to provide a composite augmented reality image and to run the simulation of the robot path and the result of the process. The system further includes a graphical display means 12 on which computer generated graphics are displayed to the operator. The graphic display means 12 visualizes the view of the camera combined with the computer-generated graphics. In this embodiment, the operator carries a head-mounted unit comprising a head-mounted graphic display means 12 with the camera attached to the display means. The main unit is a pair of useful glasses on which the computer-generated information is projected in relation to the operator's position in the room. The displayed view depends on the position of the display member relative to the object.”), p. 7 (“The computer-generated information is then recorded with the camera image before being displayed to the operator. In another embodiment, the display means is, for example, a hand-operated screen, such as a screen of a personal digital computer (PDA) type PDA, or a screen of a laptop. In the case of a PDA, the operator holds the PDA in his hand while programming and the outcome of the programming will be visualized 531 104 on the PDA screen. The display could either provide a simple view or a stereoscopic representation of the graphics.”)) p. 8 (“Output from the robot path simulator is the actual robot path including the position and orientation of the tool.”), translation p. 4 (“In the painting example, the result of the painting is displayed on the surface of the object. The method visualizes the result of the programming process for the operator without the need to run the robot program or start the process. Preferably, it is possible for the operator to choose between visualizing the robot path, the result of the process or both the robot path and the result of the process simultaneously”) The simulation result may be sent to a computer such as a head mounted display device or a PDA where the visualization of the simulation result is generated for display to a user.);
wherein the robot and the simulator are configured to mutually exchange command data (translation p. 8, paragraph 1 (“A robot path simulator 18 simulates the actual robot path based on the list of waypoints and process information generated by the point generator 15. The robot path simulator includes a model of the robot and the robot's control system. The robot path simulator generates the actual robot path based on the waypoints, process information and the model of the robot and the robot control system. The generated robot path is used both for visualizing the robot movements in real time, i.e. as a function of time, and for visualizing a track of the actual robot path. Input data to the robot path simulator is the sequence of waypoints from the point generator and robot configuration data. Output from the robot path simulator is the actual robot path including the position and orientation of the tool.”) “mutually exchange command data” is interpreted as two way communication between the robot and simulator (per paragraph 0204 of the instant application, this can include “transmitting status information” and “exchanging data”), the quoted passage from Pretlove teaches the simulator receives inputs from the robot (robot configuration data) and outputs to the robot the robot path that the robot will take, so inversely the robot is outputting the configuration data and inputting the robot path which is two way communication and therefore “mutually exchanging command data”).
Concerning claim 17, Pretlove discloses The system as defined in claim 1, wherein the command data comprise one or more of the following: obtaining a driver to perform hardware interactions (translation p. 7 (“The system further comprises a point generator 15 which generates a sequence of points on the robot path with associated process related information based on the waypoints specified from the tracking system. For a painting driver, point data typically consists of the position and orientation of the brush, fan description, painting color, painting on / off, etc. The touch generator modifies the waypoints specified by the operator depending on the process-related information, such as brush numbers and configuration parameters.”)); reading data (translation p. 8 (“A robot path simulator 18 simulates the actual robot path based on the list of waypoints and process information generated by the point generator 15. The robot path simulator includes a model of the robot and the robot's control system. The robot path simulator generates the actual robot path based on the waypoints, process information and the model of the robot and the robot control system. The generated robot path is used both for visualizing the robot movements in real time, i.e. as a function of time, and for visualizing a track of the actual robot path. Input data to the robot path simulator is the sequence of waypoints from the point generator and robot configuration data.”), translation p. 10 (“The system can take three operating modes: a programming mode, a simulation mode and an editing mode. The operator selects the system mode. In programming mode, the user specifies the waypoints and input information about the process. In simulation mode, the robot path and / or process is simulated and displayed to the operator. After the waypoints have been specified by the operator, or after the robot program has been loaded into the computer's memory from the storage device, the user can put the system in edit mode. In edit mode, it is possible to delete stored waypoints, change the mode of stored waypoints, change the orientation of stored waypoints and change process related data, such as brush numbers of stored waypoints.”)); writing code (translation p. 3 (“The robot path is generated by a road simulator that simulates the robot path based on specified path points and a model of the robot. Computer-generated information, which represents the generated robot path, is displayed projected on the real object or on an image of the real object.”), translation p. 8 (“Output from the robot path simulator is the actual robot path including the position and orientation of the tool.”)); starting a simulation operation (translation p.4 (“During the visualization of the robot process as a function of time, the method supports stop, pause, restart and playback of the simulation.”), translation p. 10 (“The speed of the display is defined in the graphical settings and can be changed during the current display. The operator can specify how fast the simulation should be performed in relation to real time. The operator can, for example, choose to display the simulation in slow motion. It is possible to stop, pause, play backwards and restart the display of the simulation.”)); stopping a simulation operation (translation p.4 (“During the visualization of the robot process as a function of time, the method supports stop, pause, restart and playback of the simulation.”), translation p. 10 (“The speed of the display is defined in the graphical settings and can be changed during the current display. The operator can specify how fast the simulation should be performed in relation to real time. The operator can, for example, choose to display the simulation in slow motion. It is possible to stop, pause, play backwards and restart the display of the simulation.”)); receiving status information about the robot (translation p. 8 (“The robot path simulator includes a model of the robot and the robot's control system. The robot path simulator generates the actual robot path based on the waypoints, process information and the model of the robot and the robot control system. The generated robot path is used both for visualizing the robot movements in real time, i.e. as a function of time, and for visualizing a track of the actual robot path. Input data to the robot path simulator is the sequence of waypoints from the point generator and robot configuration data.”)); or transmitting status information about the robot (translation p. 8 (“The robot path simulator includes a model of the robot and the robot's control system. The robot path simulator generates the actual robot path based on the waypoints, process information and the model of the robot and the robot control system. The generated robot path is used both for visualizing the robot movements in real time, i.e. as a function of time, and for visualizing a track of the actual robot path. Input data to the robot path simulator is the sequence of waypoints from the point generator and robot configuration data.”)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pretlove in view of US Patent Pub. No. 20110183304 (“Wallace”).
Concerning claim 2, Pretlove discloses The system as defined in claim 1. To the extent Pretlove does not expressly disclose wherein the simulator is configured to determine one or more weld parameters based on interpreting visual markers in the captured images, and to calculate the simulated result based on the one or more weld parameters, Wallace teaches this limitation (¶ [0084] (“During a simulated welding scenario, the graphing functionality 1214 gathers user performance parameters and provides the user performance parameters to the graphical user interface functionality 1213 for display in a graphical format (e.g., on the ODD 150). Tracking information from the ST 120 feeds into the graphing functionality 1214. … The SAM analyzes user welding parameters including welding travel angle, travel speed, weld angle, position, and tip to work distance by comparing the welding parameters to data stored in bead tables.”), ¶ [0085] (“a weldometer which approximates material usage, electrical usage, and welding time. Furthermore, when certain parameters are out of tolerance, welding discontinuities (i.e., welding defects) may occur.”), ¶ [0086], ¶ [0102]). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of Pretlove for addition of the welding puddle and bead simulation algorithms of Wallace. Since both references teach methods and systems for virtual reality or augmented reality simulation of welding the references are from the same field of endeavor. A POSITA would have been motivated to combine Pretlove and Wallace because Pretlove suggests using its system to weld (Pretlove p. 8) but does not provide detailed descriptions of how to model a weld bead. A POSITA would have been able to look to Wallace incorporate the specifically tracked parameters and the modeling based on wexels and wexel height of Wallace. Addition of the specific modeling algorithms from Wallace could have been predictably added to the system of Wexel to simulate robotic welding. 
Concerning claim 3, Pretlove discloses The system as defined in claim 1. Pretlove also teaches use of a robotic arm and communication from the robotic arm (See, e.g., Pretlove translation p. 7 (“input data to the tracking unit 14 is video signals from the camera unit 8 and information from the activating means of the pointing device 1, such as a registration signal and process-related information.”)). To the extent Pretlove does not expressly disclose wherein the simulator is configured to determine one or more weld parameters based on the communications output by the robot (¶ [0101-0102], ¶[0067] (“A trigger on the MWD 160 is used to communicate a signal to the PPS 110 to activate a selected simulated welding process.”), ¶ [0078] (“the PPS 110 provides stereoscopic video to the FMDD 140, providing enhanced depth perception to the user. In accordance with an alternate embodiment of the present invention, a user is able to use a control on the MWT 160 (e.g., a button or switch) to call up and select menus and display options on the FMDD 140. This may allow the user to easily reset a weld if he makes a mistake, change certain parameters, or back up a little to re-do a portion of a weld bead trajectory, for example.”) Communication from the mock welding tool (MWD) determines when the weld begins and ends. Communication from the MWD may also be used to adjust various parameters (¶ [0098]) that determine the final simulated weld.) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of Pretlove for addition of the welding puddle and bead simulation algorithms of Wallace and attachment of the mock welding tool of Wallace to the robotic arm or Pretlove. Since both references teach methods and systems for virtual reality or augmented reality simulation of welding the references are from the same field of endeavor. A POSITA would have been motivated to combine Pretlove and Wallace because Pretlove suggests using its system to weld (Pretlove p. 8) but does not provide detailed descriptions of how to model a weld bead. A POSITA would have been able to look to Wallace and incorporate the specifically tracked parameters and the modeling based on wexels and wexel height of Wallace. Addition of the specific modeling algorithms from Wallace could have been predictably added to the system of Wexel to simulate robotic welding. Further the mock welding tool could be tracked as taught in Wallace, but placed in the robotic arm of Pretlove. Since Wallace tracks movement of the MWT to determine parameters it could predictably track the MWTs movement while being held by the robotic arm, just as well as when the MWT is held by a user.
Concerning claim 7, Pretlove discloses The system as defined in claim 1. To the extent Pretlove does not expressly disclose wherein the simulator is configured to calculate the simulated result for discrete slices of a simulation domain, the discrete slices comprising respective cross-sections of the workpiece (¶ [0049-0050] (“The testing portion of the system is capable of automatically generating cut sections of the virtual weldment (for destructive testing) and submitting those cut sections to one of a plurality of possible tests within the testing portion of the VRAW system. … The same virtual weldment may be tested over and over again for different tests using the same cut sections (e.g., the cut sections may be reconstituted or re-rendered by the VRAW system) or different cut sections of the virtual weldment.”), ¶ [0129-0130], ¶ [0140] (“the term “virtual weldment” may refer to the entire virtual welded part or a virtual cut section thereof”), ¶ [0143-0145], Figs 14A-B, 19A-C, ¶ [0102], ¶ [0112] The weld puddle is built by determining the displacement levels (Fig. 19) at each wexel in a wexel map (Fig. 14). The puddle is thus calculated for discrete slices like the 7 adjacent wexels shown in figure 19. The weld puddle or bead may then be cut into discrete slices for testing.). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of Pretlove for addition of the welding puddle and bead simulation algorithms of Wallace. Since both references teach methods and systems for virtual reality or augmented reality simulation of welding the references are from the same field of endeavor. A POSITA would have been motivated to combine Pretlove and Wallace because Pretlove suggests using its system to weld (Pretlove p. 8) but does not provide detailed descriptions of how to model a weld bead. A POSITA would have been able to look to Wallace incorporate the specifically tracked parameters and the modeling based on wexels and wexel height of Wallace. Addition of the specific modeling algorithms from Wallace could have been predictably added to the system of Wexel to simulate robotic welding.
Concerning claim 9, Pretlove discloses The system as defined in claim 1, wherein the simulator is configured to generate a visualization of the workpiece and a joint on the workpiece, at least one of during the simulated operation in a mixed reality environment or after the simulated operation in a fully digitalized environment (Fig. 16. ¶ [0095] (“Coupon models 1210 are provided which model various WCs 180 including, for example, flat plate coupons, T-joint coupons, butt-joint coupons, groove-weld coupons, and pipe coupons (e.g., 2-inch diameter pipe and 6-inch diameter pipe) in virtual reality space. … the resultant simulation of a welding coupon that has gone through a simulated welding process to form a weld bead, a weld joint, a pipe-on-plate weld, a plug weld, or a lap weld is known herein as a virtual weldment with respect to the system 100.”), ¶ [0075] (“other types of spatial trackers 120 may be used in the system 100 including, … augmented reality based tracking systems.”), Figs. 9A-C, ¶ [0076-0078], Figs 14A-B, 19A-C, ¶ [0102], ¶ [0112]). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of Pretlove for addition of the welding puddle and bead simulation algorithms of Wallace. Since both references teach methods and systems for virtual reality or augmented reality simulation of welding the references are from the same field of endeavor. A POSITA would have been motivated to combine Pretlove and Wallace because Pretlove suggests using its system to weld (Pretlove p. 8) but does not provide detailed descriptions of how to model a weld bead. A POSITA would have been able to look to Wallace incorporate the specifically tracked parameters and the modeling based on wexels and wexel height of Wallace. Addition of the specific modeling algorithms from Wallace could have been predictably added to the system of Wexel to simulate robotic welding.
Concerning claim 10, Pretlove discloses The system as defined in claim 9, wherein the simulator is configured to transmit the simulated result to a remote device configured to provide a different perspective of the workpiece and the joint based on the simulated result (translation p. 3-4 (“According to a further embodiment of the invention, the method comprises obtaining information about the position of a display means in relation to the object and displaying said view depending on the position of the display means in relation to the object. Preferably, the orientation of the display means is also retrieved and said view is displayed depending on the position and orientation of the display means. Thus, the view displayed on the display means depends on its position and orientation in relation to the object. The operator can thus walk around the real object and see the result of what he has learned on the real object from different points of view.”), p. 7 (“The computer-generated information is then recorded with the camera image before being displayed to the operator. In another embodiment, the display means is, for example, a hand-operated screen, such as a screen of a personal digital computer (PDA) type PDA, or a screen of a laptop. In the case of a PDA, the operator holds the PDA in his hand while programming and the outcome of the programming will be visualized 531 104 on the PDA screen. The display could either provide a simple view or a stereoscopic representation of the graphics.”)).
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pretlove in view of US Patent Pub. No. 20160267806 (“Hsu”).
Concerning claim 4, Pretlove discloses The system as defined in claim 1. To the extent Pretlove does not expressly disclose further comprising a robot interpreter configured to convert communications from the robot to a simulator communication format, Hsu teaches this limitation (¶ [0201] (“The example I/O interface 1116 of FIG. 11 includes hardware, firmware, and/or software to connect one or more input/output devices 1120 to the processor 1102 for providing input to the processor 1102 and/or providing output from the processor 1102. For example, the I/O interface 1116 may include a graphics processing unit for interfacing with a display device, a universal serial bus port for interfacing with one or more USB-compliant devices, a FireWire, a field bus, and/or any other type of interface. Example I/O device(s) 1120 may include a keyboard, a keypad, a mouse, a trackball, a pointing device, a microphone, an audio speaker, a display device, an optical media drive, a multi-touch touch screen, a gesture recognition interface, a magnetic media drive, and/or any other type of input and/or output device.”)). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of Pretlove for addition of the field bus of Hsu for transmitting and converting signals from the pointer in the robot arm to the computer. Since both references teach methods and systems for virtual reality or augmented reality simulation of welding the references are from the same field of endeavor. A POSITA would have been motivated to combine Pretlove and Hsu because does not provide detailed descriptions of how to transmit signals between the robotic arm and the computer. A POSITA would have been able to look to Hsu incorporate the field bus for input/output interfaces to enable communication between the robotic arm/pointer and the computer. Addition of the field bus is desirable as a method for communication with input devices that reduces costs because each individual device does not need to connect to the PC controller.
Concerning claim 5, Pretlove discloses The system as defined in claim 4. To the extent Pretlove does not expressly disclose wherein the communications from the robot comprise a standardized field bus format, Hsu teaches this limitation (¶ [0201] (“The example I/O interface 1116 of FIG. 11 includes hardware, firmware, and/or software to connect one or more input/output devices 1120 to the processor 1102 for providing input to the processor 1102 and/or providing output from the processor 1102. For example, the I/O interface 1116 may include a graphics processing unit for interfacing with a display device, a universal serial bus port for interfacing with one or more USB-compliant devices, a FireWire, a field bus, and/or any other type of interface. Example I/O device(s) 1120 may include a keyboard, a keypad, a mouse, a trackball, a pointing device, a microphone, an audio speaker, a display device, an optical media drive, a multi-touch touch screen, a gesture recognition interface, a magnetic media drive, and/or any other type of input and/or output device.”)). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of Pretlove for addition of the field bus of Hsu for transmitting and converting signals from the pointer in the robot arm to the computer. Since both references teach methods and systems for virtual reality or augmented reality simulation of welding the references are from the same field of endeavor. A POSITA would have been motivated to combine Pretlove and Hsu because does not provide detailed descriptions of how to transmit signals between the robotic arm and the computer. A POSITA would have been able to look to Hsu incorporate the field bus for input/output interfaces to enable communication between the robotic arm/pointer and the computer. Addition of the field bus is desirable as a method for communication with input devices that reduces costs because each individual device does not need to connect to the PC controller.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pretlove in view of KR 20170049990 A (“Shin”).
Concerning claim 6, Pretlove discloses The system as defined in claim 1. To the extent Pretlove does not expressly disclose further comprising a robot controller configured to program the robot to execute the simulated operation, Shin teaches this limitation (Translation p. 3 (“In the embodiment, the result of the welding performed by the designing unit 110 considers the welding voltage and current, the working angle, the traveling angle and speed of the torch, and the length of the arc. Can be obtained. Therefore, the designing unit 110 designates the actual bead in consideration of various welding conditions and welding performance results, and obtains the designed bead as a sample by performing actual robot welding.”)). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of Pretlove for addition of execution of the actual weld as taught in Shin. Since both references teach methods and systems for virtual reality or augmented reality simulation of welding the references are from the same field of endeavor. A POSITA would have been motivated to combine Pretlove and Shin because actual performance of the simulated weld would be the logical next step in Pretlove once a simulated path was designed and accepted. In Pretlove at page 1 “The present invention relates to a method associated with programming an industrial robot.” Once the industrial robot is successfully programmed to perform a weld it would be predictable to use that robot to actually perform a weld.
Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pretlove in view of US Patent Pub. No. 20110108536 (“Inada”).
Concerning claim 8, Pretlove discloses The system as defined in claim 1. Pretlove does not expressly disclose wherein the simulator is coupled to the robot using a welding power supply interface of the robot, Inada teaches this limitation (Fig. 1 (Welding power supply interface, welding robot 10), Fig. 4, ¶ [0040], ¶ [0052], ¶ [0050] (“The controller 40 controls the welding robot 10 and the welding power supply 30, and it includes the controller interface 41, a servo amplifier 42, and a robot welding power-supply control unit 43.”), ¶ [0015]). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of Pretlove for addition a welding power supply interface of the robotic arm as taught in Inada. Since both references teach robotic arms for performing welding the references are from the same field of endeavor. A POSITA would have been motivated to combine Pretlove and Inada because actual performance of the simulated weld would be the logical next step in Pretlove once a simulated path was designed and accepted. In Pretlove at page 1 “The present invention relates to a method associated with programming an industrial robot.” Once the industrial robot is successfully programmed to perform a weld it would be predictable to use that robot to actually perform a weld. A POSITA would therefore be motivated to include a welding power supply and welding power supply interface to connect to the robot arm and simulator to enable performance of the designed weld.
Concerning claim 16, Pretlove discloses The system as defined in claim 1. Pretlove does not expressly disclose wherein the robot comprises a robotic arm, Inada teaches this limitation (Fig. 1 (welding robot 10), Abstract, ¶ [0006], ¶ [0015], ¶ [0039] (“The welding robot 10 is an arc welding robot such as a 6-axis vertical articulated robot. When a motor drive signal is input to the welding robot 10 from a later-described servo amplifier 42, a built-in servo motor 11 is driven and the welding robot 10 is moved to be able to take a desired posture. The desired arc welding operation can be performed by mounting a welding torch 12 to an arm fore end of the welding robot 10, and by feeding a welding wire 13 to the welding torch 12 by a welding-wire feed motor (not shown). Be it noted that, for simplicity of explanation, only one servo motor 11 is illustrated in FIG. 1.”). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of Pretlove for the robot to be the robotic arm as taught in Inada. Since both references teach robotic systems for performing welding the references are from the same field of endeavor. A POSITA would have been motivated to combine Pretlove and Inada because the robot of Pretlove is described in a general sense and includes a welding robot and Inada is a specific (species (robot arm) of the genus (robot)) robot in the form of a multi axis robot arm which is well known in the art for dexterous processes like welding. In Pretlove at page 1 “The present invention relates to a method associated with programming an industrial robot.” A POSITA would therefore be motivated to substitute the robotic arm of Inada with the robot of Pretlove to better perform the industrial processes including welding.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pretlove in view of US Patent Pub. No. 20180095640 (“Albright”).
Concerning claim 18, Pretlove discloses The system as defined in claim 1. Pretlove does not expressly disclose further comprising a robot interface configured to exchange the command data between the simulator and the robot, Albright teaches this limitation (Fig. 1 (robot controller 112, user interface 114), Abstract, ¶ [0037], ¶ [0043], (“Parameter adjustments can be depicted visually by changing the appearance of the pictograph in real time. … The pictographic warnings could further graphically suggest how a parameter should be changed (e.g., up, down, on, off, etc.) Such a pictograph-based display methodology can allow the operator to more easily understand the impact of parameter changes without having to actually weld with the changed settings to appreciate their impact. As the operator changes the values or settings for different variables or parameters, rather than trying to imagine the parameter being changed and the impact of the change, the displays can provide a real time visual representation of the change before welding occurs. The graphical display of a parameter as a pictograph, and the visual representation of the effect(s) on the resulting weld due to an adjustment of the parameter can provide a highly intuitive control interface for an operator.”) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of Pretlove to include a robot interface for exchanging data between the simulator and the robot. Since both references teach robotic arms for performing welding the references are from the same field of endeavor. A POSITA would have been motivated to combine Pretlove and Albright because displaying the simulations and controls on the robot would provide a user/supervisor greater insight to the process. In Pretlove at page 1 “The present invention relates to a method associated with programming an industrial robot.” Once the industrial robot includes a robot interface between the simulator and the robot data can be exchanged more easily between the two and allow user input during the performance of a weld or simulation. A POSITA would therefore be motivated to include a robot interface to connect to the robot and simulator to enable performance of the designed weld and user feedback.
Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pretlove in view of US Patent 9811074 (“Aichele”).
Concerning claim 19, Pretlove discloses The system as defined in claim 1. Pretlove does not expressly disclose wherein the simulator is configured to: provide evaluation information of a simulated operation performed by the robot; process the evaluation information as command data through an artificial intelligence; send the command data to the robot; and tune parameters in a programmed routine of the robot according to the command data, Aichele teaches this limitation (Abstract, [Col 4 line 53-Col 5 line 28], [Col 6 lines 29-40], (“The training and validation data may be used to train a machine learning algorithm. Specifically, the results of test execution may be analyzed using machine learning algorithms. The machine learning algorithms may include artificial neural networks. An artificial neural network may include a computational model, which is based on a collection of neural units built according to an organizing and functioning principle of biological neural networks. The artificial neural network can be self-learning and training. During the training, the artificial neural network may reveal dependencies between input data and output data and may generalize results. Multiple virtual test cases may be continuously executed while using the machine learning algorithm to adjust parameters of the control strategy until parameters of the virtual test cases are optimized based on the results of tests and optimal test cases are determined. More specifically, a feedback loop can use the parameters of the control strategy for the virtual test cases from the historical database to train the machine learning algorithm using the training and validation data.”) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of Pretlove to include processing performance and simulation data of the robot through a machine learning algorithm (artificial intelligence) as in Aichele. Since both references teach industrial robots the references are from the same field of endeavor. A POSITA would have been motivated to combine Pretlove and Aichele because improving performance of the simulated weld based on actual performance would be the logical next step in Pretlove once a simulated path was designed and accepted. In Pretlove at page 1 “The present invention relates to a method associated with programming an industrial robot.” Once the industrial robot is successfully programmed to include evaluation of the actual robot based on the simulated/programed weld, it would be predictable to improve the robot’s performance by evaluating its performance and adjusting the parameters to improve the evaluation results (optimal test cases). A POSITA would therefore be motivated to include an artificial intelligence system to evaluate the robot’s performance and adjust the parameters to improve the weld quality and the robot’s performance as measured by the evaluation.
Concerning claim 20, Pretlove discloses The system as defined in claim 14. Pretlove does not expressly disclose wherein the simulator is configured to: provide evaluation information of a simulated operation performed by the robot; process the evaluation information as command data through an artificial intelligence; send the command data to the robot; and tune parameters in a programmed routine of the robot according to the command data, Aichele teaches this limitation (Abstract, [Col 4 line 53-Col 5 line 28], [Col 6 lines 29-40], (“The training and validation data may be used to train a machine learning algorithm. Specifically, the results of test execution may be analyzed using machine learning algorithms. The machine learning algorithms may include artificial neural networks. An artificial neural network may include a computational model, which is based on a collection of neural units built according to an organizing and functioning principle of biological neural networks. The artificial neural network can be self-learning and training. During the training, the artificial neural network may reveal dependencies between input data and output data and may generalize results. Multiple virtual test cases may be continuously executed while using the machine learning algorithm to adjust parameters of the control strategy until parameters of the virtual test cases are optimized based on the results of tests and optimal test cases are determined. More specifically, a feedback loop can use the parameters of the control strategy for the virtual test cases from the historical database to train the machine learning algorithm using the training and validation data.”) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of Pretlove to include processing performance and simulation data of the robot through a machine learning algorithm (artificial intelligence) as in Aichele. Since both references teach industrial robots the references are from the same field of endeavor. A POSITA would have been motivated to combine Pretlove and Aichele because improving performance of the simulated weld based on actual performance would be the logical next step in Pretlove once a simulated path was designed and accepted. In Pretlove at page 1 “The present invention relates to a method associated with programming an industrial robot.” Once the industrial robot is successfully programmed to include evaluation of the actual robot based on the simulated/programed weld, it would be predictable to improve the robot’s performance by evaluating its performance and adjusting the parameters to improve the evaluation results (optimal test cases). A POSITA would therefore be motivated to include an artificial intelligence system to evaluate the robot’s performance and adjust the parameters to improve the weld quality and the robot’s performance as measured by the evaluation.
Response to Arguments
Applicant's arguments filed February 18, 2022 have been fully considered but they are not persuasive. Specifically, with regards to applicant’s argument on Page 6, Paragraph 3 – Page 8, Paragraph 2 that the prior art does not teach the amended limitation of “mutually exchange command data between a robot and a simulator”, Examiner finds the applicant’s argument not persuasive as the specification of the instant application (see paragraph 0204) includes examples of command data, for instance “exchanging data between the simulator and the robot”, and Pretlove teaches input and output communication between the simulator and robot as discussed above. As Pretlove teaches the limitation, Applicant’s subsequent arguments that the secondary prior art references do not teach the limitation are moot.
Conclusion
Accordingly, claims 1-20 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORRELL T FRENCH whose telephone number is (571)272-8162. The examiner can normally be reached M-Th 7:30am-5pm; Alt Fri 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571)270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.T.F./Examiner, Art Unit 3715                           

/ROBERT J UTAMA/Primary Examiner, Art Unit 3715